Citation Nr: 1302795	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-34 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae.

2.  Entitlement to an initial compensable disability rating for post-operative residuals of a right inguinal hernia.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1977 and from January 1991 to March 1991.  He also had additional service in the Army Reserve.

In November 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

During the course of the appeal, in February 2010, the RO granted an increased 30 percent rating for the Veteran's pseudofolliculitis barbae, effective February 11, 2008 (the effective date of the initial grant of service connection).  However, inasmuch as a higher rating is available for pseudofolliculitis barbae, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the recent holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not specifically indicated that he is unemployed or unemployable as result of his service-connected disability on appeal.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected disability on appeal prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

The the issues of whether new and material evidence has been submitted to reopen previously denied claims for service connection for a right foot disorder, a right knee disorder, and headaches; entitlement to service connection for diabetes, a left foot disorder, congestive heart failure, and gout; and an increased rating for hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a compensable initial disability rating for post-operative residuals of a right inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected pseudofolliculitis barbae is manifested by complaints of shaving bumps and irritation without the requirement of constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs, and the medical evidence of record does not reflect that the Veteran's pseudofolliculitis barbae covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected.

2.  The preponderance of the evidence is against finding that the Veteran has a left knee disorder that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for service-connected pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7806 (2012).

2.  A left knee disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Concerning the claim for service connection, a VCAA letter dated in April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

Furthermore, the Board notes that, for claims for increased ratings, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

With regard to the Veteran's claim for an increased rating for his service-connected pseudofolliculitis, the Veteran was provided VA examinations which addressed this claim, the most recent of which was conducted in December 2009.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regards to this claim.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for a left knee disorder.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide these claims due to a lack of credible lay or medical evidence of any such disability in service or for decades thereafter.  In essence, there is no credible lay evidence of a continuity of symptomatology since service, nor is there a competent etiology opinion of record that links the claimed disability to the Veteran's military service. Therefore, a VA examination is not warranted for this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating Claim

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In a March 2009 rating decision, the RO granted service connection for pseudofolliculitis barbae and assigned a noncompensable evaluation, effective February 11, 2008.  Subsequently, in a February 2010 rating decision, the RO assigned a 30 percent evaluation for pseudofolliculitis barbae, effective February 11, 2008, under Diagnostic Codes 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  The Veteran is seeking a higher initial evaluation.  

The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were amended, effective from October 23, 2008.  However, as the Veteran is not rated under these diagnostic codes, the Board finds that this amendment will essentially have no impact on his disability rating for pseudofolliculitis barbae, as will be discussed in further detail below. 

Under Diagnostic Code 7806, a 0 percent rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2012).

Diagnostic Code 7806 remained under the same under the criteria effective October 23, 2008.

The Veteran underwent VA compensation and pension examination in May 2008.  The examiner recorded the Veteran's complaints of getting infected shaving bumps on his chin.  The Veteran stated that he was unable to shave due to bleeding and burning.  The examiner noted that the Veteran used clippers to shave his beard and had to use a shaving skin preparation about every three days.  The examiner further noted that the Veteran was not treated with corticosteroids or immunosuppressives.  The examiner observed multiple gathering pustules in the entire beard area with no inflammation.

At his November 2009 DRO hearing, the Veteran stated that he could not put a razor on his face.  He said that he used barber clippers to try and get his facial hair short.  He added that if he shaved with a razor every day his face would break out.

On VA compensation and pension examination in December 2009, the Veteran reported experiencing irritation and break outs when he shaved.  He stated that he experienced redness, sensitivity, pus-filled bumps, and scarring.  The examiner observed a darkening of the beard-area of the Veteran's face.  The examiner stated that the Veteran's pseudofolliculitis barbae affected between 20 and 40 percent of the Veteran's face and neck area, and less than 5 percent of his total body area.  Color photographs were included with the examination report.

With regard to assigning a rating in excess of 30 percent under Diagnostic Code 7806 for any period of time on appeal, the Board finds that the medical evidence of record does not reflect that the Veteran's pseudofolliculitis barbae affects more than 40 percent of the entire body or more than 40 percent of exposed area during this period of time.  Moreover, the medical evidence of record does not reflect that systemic therapy such as corticosteroids or other immunosuppressive drugs were required constantly , or nearly constantly, during any 12-month period during this time period.  Additionally, the Veteran has not claimed that his skin disability covers more than 40 percent of his entire body, or more than 40 percent of his exposed area, or has required systemic therapy.  As such, an evaluation in excess of 30 percent is not warranted for this disability for any period of time on appeal under Diagnostic 7806.

The Board has reviewed the remaining diagnostic codes relating to skin disabilities but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.118 (2008, 2012).  Specifically, the Board notes that the Veteran has not been noted as having scars due to his pseudofolliculitis barbae.  Therefore, the Board finds the Veteran is most appropriately evaluated under Diagnostic Code 7806, as opposed to any of the criteria or revised criteria for evaluating scars.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected pseudofolliculitis barbae is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against assigning an evaluation in excess of 30 percent for the Veteran's service-connected pseudofolliculitis barbae for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

III.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records from the Veteran's initial period of active duty are negative for any signs, symptoms, or treatment of a left knee disorder.  The August 1977 separation examination report reflects that the Veteran had normal lower extremities.  On his August 1977 Report of Medical History (RMH), the Veteran noted that he did not experience "trick" or locked knee.

In 1986, the Veteran joined the Army Reserve.  The July 1986 enlistment examination report reflects that he had normal lower extremities.  The Veteran indicated on a July 1986 RMH that he did not experience "trick" or locked knee.  A subsequent service examination report from November 1987 indicates that the Veteran had normal lower extremities.  The Veteran noted on a November 1987 RMH that he did not experience "trick" or locked knee.

In September 1990, the Veteran was administered a service examination in preparation for his activation as a drill instructor.  The examination report reflects that he had normal extremities.  The Veteran marked on a concurrent RMH that he did not know if he had "trick" or locked knee.  The March 1991 service examination report completed at the conclusion of this period of activation reflects that the Veteran had normal lower extremities, and the Veteran indicated on a March 1991 RMH that he did not experience "trick" or locked knee.

A private treatment record from July 2003 contains the Veteran's complaints of pain in both of his knees.

In a statement submitted in October 2008, the Veteran indicated that he hurt his left knee at Fort Benning in 1991.  He also mentioned that he underwent a left knee arthroscopy by Dr. V. at Methodist Sport Medicine in Indianapolis, Indiana, in August 2003.

In a September 2008 response to a request from the VA for the Veteran's records, Dr. V. and Methodist Sport Medicine in Indianapolis, Indiana, stated that they had no records concerning the Veteran for August 2003.

At his November 2009 hearing before a DRO, the Veteran recalled that he was activated in 1991 and was a primary teacher.  He said that he was demonstrating low-crawl and high-crawl techniques and hurt his left knee.  He stated that he went to the hospital and X-rays of his knee were negative.  He said that later he had a sports medicine doctor look at his knee, and that doctor also did not see any problems.  He indicated that years later in 2002, an MRI revealed a torn meniscus and a chipped piece of bone.  The Veteran felt that the torn meniscus was a result of the 1991 in-service accident.

Having carefully reviewed the record regarding this claim, the Board finds that service connection is not warranted for a left knee disorder.  Here, while the Veteran asserts that he has a left knee disorder that is subject to service connection, he has neither produced nor identified evidence demonstrating such a diagnosis and that it is related to service. 

The record is devoid of any persuasive evidence, medical or otherwise, that would tend to show that the Veteran currently has a left knee disability.  The Veteran has asserted that he underwent a left knee arthroscopy; however, Dr. V. and Methodist Sports Medicine informed VA in September 2008 that they had no records of the asserted surgery.  None of the medical treatment records from VA or three other private treatment providers give evidence of a diagnosed left knee disorder.  While a single private treatment record from July 2003 reflects the Veteran's complaints of pain, those complaints did not result in a diagnosis of an actual disability from medical personnel.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  The Veteran was advised of the necessity for evidence showing current disability but failed to identify or submit such.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, given the absence of complaints or clinical findings related to a left knee disorder, the Board concludes that any suggestions by the Veteran of a continuity of symptomatology since service are not credible.  In reaching this conclusion, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service.  Rather, it is relying on the fact that periodic physical examinations at the conclusion of the Veteran's period of active duty and subsequent periods of Army Reserve duty revealed no evidence of chronic left knee symptoms.  In fact, the Board finds it significant that the Veteran affirmatively stated on Reports of Medical Health completed in August 1977, July 1986, November 1987, and March 1991 that he did not experience a "trick" or locked knee.  In particular, the Board finds great significance in the Veteran's responses on his March 1991 RMH that contradicts his present assertions of a continuity of symptomatology, as the March 1991 RMH was completed at the conclusion of the period of active duty in which the Veteran now claims that he injured his left knee.  For these reasons, the Board finds that any suggestions of chronic problems following his period of active duty are not credible.

In short, the preponderance of evidence is against this claim and there is no doubt to be resolved. Accordingly, the Veteran's claim of entitlement to service connection for a left knee disorder. 


ORDER

Entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae is denied.

Entitlement to service connection for a left knee disorder is denied.


REMAND

Concerning the Veteran's claim for a compensable disability rating for his service connected post-operative residuals of a right inguinal hernia, the Board notes that he was afforded a VA examination in December 2009.  In the report, the examiner first comments that the Veteran had surgery to repair a hernia in early 1975.  She later stated that there was no history of hernia surgical repair or history of injury or wound related to a hernia.  She wrote that there was no hernia currently present, and then later provided a diagnosis of residuals of a right inguinal hernia.  She further indicated that while the Veteran experienced severe problems with exercise, sports, and grooming due to the hernia, he experienced no problem with chores, shopping, exercise, recreation, traveling, feeding, bathing, dressing, or toileting.  No explanation or rationale was provided for the inherent inconsistencies in the examination report.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2009 VA examination report is inadequate due to its contradictory findings.  As such, the Veteran should be afforded a new VA examination in connection with his claim for a compensable disability rating for his service connected post-operative residuals of a right inguinal hernia.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his right inguinal hernia repairs.  The claims file and a copy of this remand decision should be made available to the examiner for review.  The examiner must confirm in his or her written report that he or she conducted a review of the claims file.  Any and all indicated studies, tests, and evaluations should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a report. 

The examiner is then requested to address the following with respect to the right hernia:

(a) Is the Veteran's right inguinal hernia without true hernia protrusion?

(b) Is the Veteran's right inguinal hernia small or large?

(c) Is the Veteran's right inguinal hernia recurrent?

(d) Is the Veteran's right inguinal hernia remediable or irremediable?

(e) Is the Veteran's right inguinal hernia readily reducible?

(f) Is the Veteran's right inguinal hernia postoperative?

(g) Is the Veteran's right inguinal hernia inoperable?

(h) Is the Veteran's right inguinal hernia well supported by truss?
 
(i) Is the Veteran's right inguinal hernia well supported by belt?

(j) Is the Veteran's right inguinal hernia not well supported under ordinary conditions?

(k) Regarding scars, the examiner is requested to identify the location, size and visible appearance of any such scarring due to the prior right hernia surgery, to include noting any adherence, tenderness, ulceration, limited motion, or functional impairment resulting therefrom.  The examiner should also comment upon whether the scarring is painful, superficial, poorly nourished, unstable, or deep.

(l) Describe the impact that the right inguinal hernia repairs have on the Veteran's employability.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record and adjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


